Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 16, 2021

                                     No. 04-21-00067-CV

                                    Calvin HUMPHREY,
                                          Appellant

                                               v.

            VECTOR AEROSPACE ENGINE SERVICES- ATLANTIC, INC.,
                               Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-12246
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER

       Appellant has filed a suggestion of bankruptcy, stating he filed a petition in bankruptcy
under Chapter 7 of the Bankruptcy Code on July 14, 2021, in Case Number 21-50873 in the
United States Bankruptcy Court for the Western District of Texas, San Antonio Division.

        We order this appeal abated and removed from the court’s active docket. See TEX. R.
APP. P. 8.2. The appeal will be reinstated only upon proper motion and proof. See TEX. R. APP.
P. 8.3(a); 4th TEX. APP. (SAN ANTONIO) LOC. R. 4.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court